DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 was filed after the mailing date of the Non-final Rejection on 03/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [U.S. 9,923,298] in view of Pederson et al. [U.S. 6,261,115].
Regarding claim 1, Hashimoto discloses a housing comprising: a housing main body (fig. 2; 12) provided with a terminal holding portion (fig. 3; section of 12 that is covered by 30) including a terminal section of 12 that is covered by 30) of the housing main body (12); and an annular seal member (fig. 1; 27) mounted to a tubular seal mounting portion (fig. 2; section of 12 were 27 is mounted) formed on an assembly side (fig. 2; mating portion of 12) to the retainer (30) in the housing main body (12), wherein the retainer (30) includes an engaging piece (fig. 9; 36) protruding in a direction (mating direction, see figs. 9 and 10) of assembling to the housing main body (12), wherein the engaging piece (36) is inserted into an inner side (36 is located inside of 27 and in between 14 and 27) of the seal mounting portion (section of 12 were 27 is mounted) and abuts on an inner surface (fig. 9; inner surface of 12 that’s next to 27) of the seal mounting portion (section of 12 were 27 is mounted).
Hashimoto does not disclose wherein the seal mounting portion includes a thin wall portion on an upper side, and a guide surface that gradually inclines toward an outer peripheral side toward an end portion is formed on an inner peripheral side of an edge portion of the thin wall portion.
However Pederson teaches (see mark-up below from fig. 4) the seal mounting portion (mark-up; section where 100 is mounted) includes a thin wall portion (mark-up; 101) on an upper side (101 is on a top side), and a guide surface (mark-up; 102) that gradually inclines toward an outer peripheral side (outer peripheral side of 101) toward an end portion (mark-up; 103) is formed on an inner peripheral side (102 is on the inner wall surface of 101) of an edge portion (102 is the edge portion of 101) of the thin wall portion (101).

    PNG
    media_image1.png
    486
    545
    media_image1.png
    Greyscale

Mark-up
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal mounting portion includes a thin wall portion on an upper side, and a guide surface that gradually inclines toward an outer peripheral side toward an end portion is formed on an inner peripheral side of an edge portion of the thin wall portion as suggested by Pederson for the benefit of providing improved guidance for internal parts during assembly in order to properly secure terminals.

Regarding claim 2, Hashimoto modified by Pederson has been discussed above. Hashimoto discloses wherein the housing main body (12) includes a lance (14) protruding along the inner surface (inner surface of 12 that’s next to 27) of the seal mounting portion (section of 12 were 27 is mounted) and configured to lock the terminal (72) accommodated in the terminal accommodating chamber (13), wherein the engaging piece (36) is inserted between the inner surface (inner surface of 12 that’s next to 27) of the seal mounting portion (section of 12 were 27 is mounted) and the lance (14), and displacement of the lance (14) in a direction (fig. 9; right direction) opposite to a direction (left direction) when the terminal 72 is not completely loaded) that the terminal (72) is incompletely accommodated in the terminal accommodating chamber (13).

Regarding claim 3, Hashimoto modified by Pederson has been discussed above. Hashimoto discloses wherein the lance (14) abuts on an inner surface side (fig. 9; inside surface of 36) of the engaging piece (36) inserted between the lance (14) and the inner surface (inner surface of 12 that’s next to 27) of the seal mounting portion (section of 12 were 27 is mounted).

Regarding claim 4, Hashimoto and Pederson discloses (Hashimoto) wherein the housing main body (12) includes a locking mechanism (fig. 2; 19) configured to lock a mating housing (fig. 9; M), and wherein the engaging piece (36) abuts on at least the inner surface (inner surface of 12 that’s next to 27) of the seal mounting portion (section of 12 were 27 is mounted) opposite to a locking mechanism side (left side).
Hashimoto and Pederson does not disclose the engaging piece abuts on the inner surface of the seal mounting portion on a locking mechanism side.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the engaging piece abutting on the inner surface of the seal mounting portion on a locking mechanism side since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of improving a mating connection between two different connectors in order to avoid accidental disconnection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on the reference alone applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831